Title: To John Adams from G. Furman, 30 December 1823
From: Furman, G.
To: Adams, John


				
					Respected Sir
					Brooklyn Dec. 30th. 1823
				
				For some time past I have devoted my leisure moments to the task of collecting writings relating to the memorable revolution in the Government of our Country—The undertaking I find both difficult and arduous; for the pamphlets and minor writings of those days have almost become as the Sybilline leaves.“Turbata volent rapidis ludibria ventis.”But I am induced to persevere in consequence of the opinion which has been expressed by you in a Letter to Mr Niles of Feby 13th 1818 in which you state you think it is greatly to be desired that young men “in all the states especially in the thirteen original states, would undertake the laborious, but certainly interesting and amusing task of searching and collecting all the records, pamphlets, newspapers and even handbills, which in any way contributed to change the temper and views of the people and compose them into an independent nation.”In order to facilitate my pursuit, I have taken the liberty, Respected Sir, of requesting from you (as from the person best calculated to afford me the desired information) the favour of a list of the Colonial writers during the Revolution, and of the most noted in Great Britain at that period who took any share in the great controversy—In the course of my researches I became possessed of the writings of “Novanglus” and “Massachusettensis”—It is almost superfluous to say that it was with pleasure I read the addresses of Novanglus to the inhabitants of the Colony of Massachusetts Bay—Those writings transport the mind back to the “time which tried men’s souls”—They teach me to revere and respect the memories of those men who came forward so magnanimously at that critical period and bared their bosoms to “the battle and the storm”—It was with pleasure also, that I perused the writings of Massachusettensis, but it was pleasure mingled with regret at seeing the talents he possessed employed in attempting to wrest from the people their liberties.—If, Sir, you consider this Letter as worthy of an answer you will please address—
				
					G FurmanBrooklyn New York
				
				
			